Exhibit 10.2

 

LOGO [g203809ex10_pg001.jpg]    Master Revolving Note   

LIBOR-based Rate/Prime Referenced Rate

Maturity Date-Optional Advances (Business and Commercial Loans Only)

 

AMOUNT   NOTE DATE   MATURITY DATE $22,500,000   June 29, 2011   April 1, 2015

On or before the Maturity Date set forth above, FOR VALUE RECEIVED, the
undersigned promise(s) to pay to the order of COMERICA BANK (herein called
“Bank”), at any office of the Bank in the State of Michigan, the principal sum
of TWENTY-TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($22,500,000), or so much of
said sum as has been advanced and is then outstanding under this Note, together
with interest thereon as hereinafter set forth.

This Note is a note under which Advances, repayments and re-Advances may be made
from time to time, subject to the terms and conditions of this Note. AT NO TIME
SHALL THE BANK BE UNDER ANY OBLIGATION TO MAKE ANY ADVANCES TO THE UNDERSIGNED
PURSUANT TO THIS NOTE (NOTWITHSTANDING ANYTHING EXPRESSED OR IMPLIED IN THIS
NOTE OR ELSEWHERE TO THE CONTRARY, INCLUDING, WITHOUT LIMIT, IF THE BANK
SUPPLIES THE UNDERSIGNED WITH A BORROWING FORMULA) FOLLOWING THE OCCURRENCE OF A
DEFAULT (OR EVENT WHICH, WITH THE GIVING OF NOTICE OR PASSAGE OF TIME, OR BOTH,
WOULD CONSTITUTE A DEFAULT) AND THE BANK, AT ANY TIME AND FROM TIME TO TIME
FOLLOWING THE OCCURRENCE OF A DEFAULT (OR EVENT WHICH, WITH THE GIVING OF NOTICE
OR PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT), WITHOUT NOTICE, AND IN
ITS SOLE DISCRETION, MAY REFUSE TO MAKE ADVANCES TO THE UNDERSIGNED WITHOUT
INCURRING ANY LIABILITY DUE TO THIS REFUSAL AND WITHOUT AFFECTING THE
UNDERSIGNED’S LIABILITY UNDER THIS NOTE FOR ANY AND ALL AMOUNTS ADVANCED.

Subject to the terms and conditions of this Note, each of the Advances made
hereunder shall bear interest at the LIBOR-based Rate plus the Applicable Margin
or the Prime Referenced Rate plus the Applicable Margin, as elected by the
undersigned or as otherwise determined under this Note.

Accrued and unpaid interest on the unpaid balance of each outstanding Advance
hereunder shall be payable monthly, in arrears, on the first Business Day of
each month, until maturity (whether as stated herein, by acceleration, or
otherwise). Interest accruing on the basis of the Prime Referenced Rate shall be
computed on the basis of a year of 360 days, and shall be assessed for the
actual number of days elapsed, and in such computation, effect shall be given to
any change in the Applicable Interest Rate as a result of any change in the
Prime Referenced Rate on the date of each such change. Interest accruing on the
basis of the LIBOR-based Rate shall be computed on the basis of a 360 day year
and shall be assessed for the actual number of days elapsed from the first day
of the Interest Period applicable thereto but not including the last day
thereof.

From and after the occurrence of any Default hereunder, and so long as any such
Default remains unremedied or uncured thereafter, the Indebtedness outstanding
under this Note shall bear interest at a per annum rate of three percent
(3%) above the otherwise Applicable Interest Rate(s), which interest shall be
payable upon demand. In addition to the foregoing, a late payment charge equal
to five percent (5%) of each late payment hereunder may be charged on any
payment not received by Bank within ten (10) calendar days after the payment due
date therefor, but acceptance of payment of any such charge shall not constitute
a waiver of any Default hereunder.

In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law.

The amount and date of each Advance, its Applicable Interest Rate, its Interest
Period, if applicable, and the amount and date of any repayment shall be noted
on Bank’s records, which records shall be conclusive evidence thereof, absent
manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve the undersigned
of its/their obligations to repay Bank all amounts payable by the undersigned to
Bank under or pursuant to this Note, when due in accordance with the terms
hereof.

The undersigned may request an Advance hereunder, including the refunding of an
outstanding Advance as the same type of Advance or the conversion of an
outstanding Advance to another type of Advance, upon the delivery to Bank of a
Request for Advance executed by the undersigned, subject to the following:
(a) no Default, or any condition or event which, with the giving of notice or
the running of time, or both, would constitute a Default, shall have occurred
and be



--------------------------------------------------------------------------------

continuing or exist under this Note; (b) each such Request for Advance shall set
forth the information required on the Request for Advance form annexed hereto as
Exhibit “A”; (c) each such Request for Advance shall be delivered to Bank by
11:00 a.m. (Detroit, Michigan time) on the proposed date of the requested
Advance; (d) the principal amount of each LIBOR-based Advance shall be at least
Two Hundred Fifty Thousand Dollars ($250,000.00) (or such lesser amount as is
acceptable to Bank in its sole discretion); (e) the proposed date of any
refunding of any outstanding LIBOR-based Advance as another LIBOR-based Advance
or the conversion of any outstanding LIBOR-based Advance to another type of
Advance shall only be on the last day of the Interest Period applicable to such
outstanding LIBOR-based Advance; (f) after giving effect to such Advance, the
aggregate unpaid principal amount of Advances outstanding under this Note shall
not exceed the face amount of this Note; and (g) a Request for Advance, once
delivered to Bank, shall not be revocable by the undersigned; provided, however,
as aforesaid, Bank shall not be obligated to make any Advance under this Note.

Advances hereunder may be requested in the undersigned’s discretion by
telephonic notice to Bank. Any Advance requested by telephonic notice shall be
confirmed by the undersigned that same day by submission to Bank, either by
first class mail, facsimile or other means of delivery acceptable to Bank, of
the written Request for Advance aforementioned. The undersigned acknowledge(s)
that if Bank makes an Advance based on a telephonic request, it shall be for the
undersigned’s convenience and all risks involved in the use of such procedure
shall be borne by the undersigned, and the undersigned expressly agree(s) to
indemnify and hold Bank harmless therefor.

If, as to any outstanding LIBOR-based Advance, Bank shall not receive a timely
Request for Advance, or telephonic notice, in accordance with the foregoing
requesting the refunding or continuation of such Advance as another LIBOR-based
Advance for a specified Interest Period or the conversion of such Advance to a
Prime-based Advance, effective as of the last day of the Interest Period
applicable to such outstanding LIBOR-based Advance, and as of the last day of
each succeeding Interest Period, the principal amount of such Advance which is
not then repaid shall be automatically refunded or continued as a LIBOR-based
Advance having an Interest Period equal to the same period of time as the
Interest Period then ending for such outstanding LIBOR-based Advance, unless the
undersigned is/are not entitled to request LIBOR-based Advances hereunder or
otherwise elect the LIBOR-based Rate as the basis for the Applicable Interest
Rate for the principal Indebtedness outstanding hereunder in accordance with the
terms of this Note, or the LIBOR-based Rate is not otherwise available to the
undersigned as the basis for the Applicable Interest Rate hereunder for the
principal Indebtedness outstanding hereunder in accordance with the terms of
this Note, in which case, the Prime Referenced Rate plus the Applicable Margin
shall be the Applicable Interest Rate hereunder in respect of such Indebtedness
for such period, subject in all respects to the terms and conditions of this
Note. The foregoing shall not in any way whatsoever limit or otherwise affect
any of Bank’s rights or remedies under this Note upon the occurrence of any
Default hereunder, or any condition or event which, with the giving of notice or
the running of time, or both, would constitute a Default.

Subject to the definition of an “Interest Period” hereunder, in the event that
any payment under this Note becomes due and payable on any day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and, to the extent applicable, interest shall continue to accrue
and be payable thereon during such extension at the rates set forth in this
Note.

All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.

If the undersigned make(s) any payment of principal with respect to any
LIBOR-based Advance on any day other than the last day of the Interest Period
applicable thereto (whether voluntarily, by acceleration, required payment or
otherwise), or if the undersigned fail(s) to borrow any LIBOR-based Advance
after notice has been given by the undersigned (or any of them) to Bank in
accordance with the terms of this Note requesting such Advance, or if the
undersigned fail(s) to make any payment of principal or interest in respect of a
LIBOR-based Advance when due, the undersigned shall reimburse Bank, on demand,
for any resulting loss, cost or expense incurred by Bank as a result thereof,
including, without limitation, any such loss, cost or expense incurred in
obtaining, liquidating, employing or redeploying deposits from third parties,
whether or not Bank shall have funded or committed to fund such Advance. Such
amount payable by the undersigned to Bank may include, without limitation, an
amount equal to the excess, if any, of (a) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, refunded or
converted, for the period from the date of such prepayment or of such failure to
borrow, refund or convert, through the last day of the relevant Interest Period,
at the applicable rate of interest for said Advance(s) provided under this Note,
over (b) the amount of interest (as reasonably determined by Bank) which would
have accrued to Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.
Calculation of any amounts payable to Bank under this paragraph shall be made as
though Bank shall have actually funded or committed to fund the relevant
LIBOR-based Advance through the purchase of an underlying deposit in an amount
equal to the amount of such Advance and having a maturity comparable to the
relevant Interest Period; provided, however, that Bank may fund any LIBOR-based
Advance in any manner it deems fit and the foregoing assumptions shall be
utilized only for the purpose of the calculation

 

2



--------------------------------------------------------------------------------

of amounts payable under this paragraph. Upon the written request of the
undersigned, Bank shall deliver to the undersigned a certificate setting forth
the basis for determining such losses, costs and expenses, which certificate
shall be conclusively presumed correct, absent manifest error. The undersigned
may prepay all or part of the outstanding balance of any Prime-based Advance
under this Note or any Indebtedness hereunder which is bearing interest based
upon the Prime Referenced Rate at any such time without premium or penalty. Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid.

For any LIBOR-based Advance, if Bank shall designate a LIBOR Lending Office
which maintains books separate from those of the rest of Bank, Bank shall have
the option of maintaining and carrying such Advance on the books of such LIBOR
Lending Office.

If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the LIBOR-based Rate, or (b) by reason of circumstances affecting the
foreign exchange and interbank markets generally, deposits in eurodollars in the
applicable amounts or for the relative maturities are not being offered to Bank
for any applicable Advance or Interest Period, or (c) the LIBOR-based Rate plus
the Applicable Margin will not accurately or fairly cover or reflect the cost to
Bank of maintaining any of the Indebtedness under this Note based upon the
LIBOR-based Rate, then Bank shall forthwith give notice thereof to the
undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, the right of the undersigned to
request a LIBOR-based Advance and to convert an Advance to or refund an Advance
as a LIBOR-based Advance shall be suspended, and the Prime Referenced Rate plus
the Applicable Margin shall be the Applicable Interest Rate for all Indebtedness
hereunder during such period of time.

If, after the date hereof, the introduction of, or any change in, any applicable
law, rule or regulation or in the interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by Bank (or its LIBOR Lending Office) with any request or
directive (whether or not having the force of law) of any such authority, shall
make it unlawful or impossible for the Bank (or its LIBOR Lending Office) to
make or maintain any Advance with interest based upon the LIBOR-based Rate, Bank
shall forthwith give notice thereof to the undersigned. Thereafter, (a) until
Bank notifies the undersigned that such conditions or circumstances no longer
exist, the right of the undersigned to request a LIBOR-based Advance and to
convert an Advance to or refund an Advance as a LIBOR-based Advance shall be
suspended, and thereafter, the undersigned may select only the Prime Referenced
Rate plus the Applicable Margin as the Applicable Interest Rate for the
Indebtedness hereunder, and (b) if Bank may not lawfully continue to maintain an
outstanding LIBOR-based Advance to the end of the then current Interest Period
applicable thereto, the Prime Referenced Rate plus the Applicable Margin shall
be the Applicable Interest Rate for the remainder of such Interest Period with
respect to such outstanding Advance.

If the adoption after the date hereof, or any change after the date hereof in,
any applicable law, rule or regulation (whether domestic or foreign) of any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its LIBOR
Lending Office) with any request or directive (whether or not having the force
of law) made by any such authority, central bank or comparable agency after the
date hereof: (a) shall subject Bank (or its LIBOR Lending Office) to any tax,
duty or other charge with respect to this Note or any Indebtedness hereunder, or
shall change the basis of taxation of payments to Bank (or its LIBOR Lending
Office) of the principal of or interest under this Note or any other amounts due
under this Note in respect thereof (except for changes in the rate of tax on the
overall net income of Bank or its LIBOR Lending Office imposed by the
jurisdiction in which Bank’s principal executive office or LIBOR Lending Office
is located); or (b) shall impose, modify or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Bank (or its
LIBOR Lending Office), or shall impose on Bank (or its LIBOR Lending Office) or
the foreign exchange and interbank markets any other condition affecting this
Note or the Indebtedness hereunder; and the result of any of the foregoing is to
increase the cost to Bank of maintaining any part of the Indebtedness hereunder
or to reduce the amount of any sum received or receivable by Bank under this
Note by an amount deemed by the Bank to be material, then the undersigned shall
pay to Bank, within fifteen (15) days of the undersigned’s receipt of written
notice from Bank demanding such compensation, such additional amount or amounts
as will compensate Bank for such increased cost or reduction. A certificate of
Bank, prepared in good faith and in reasonable detail by Bank and submitted by
Bank to the undersigned, setting forth the basis for determining such additional
amount or amounts necessary to compensate Bank shall be conclusive and binding
for all purposes, absent manifest error.

In the event that any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to Bank, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by Bank with any guideline, request or directive of any
such authority (whether or not having the force of law), including any
risk-based capital guidelines, affects or would affect the amount of capital
required or expected to be maintained by Bank (or any corporation controlling
Bank), and Bank determines that the amount of such capital is increased by or
based upon the existence of any obligations of Bank

 

3



--------------------------------------------------------------------------------

hereunder or the maintaining of any Indebtedness hereunder, and such increase
has the effect of reducing the rate of return on Bank’s (or such controlling
corporation’s) capital as a consequence of such obligations or the maintaining
of such Indebtedness hereunder to a level below that which Bank (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy), then the
undersigned shall pay to Bank, within fifteen (15) days of the undersigned’s
receipt of written notice from Bank demanding such compensation, additional
amounts as are sufficient to compensate Bank (or such controlling corporation)
for any increase in the amount of capital and reduced rate of return which Bank
reasonably determines to be allocable to the existence of any obligations of the
Bank hereunder or to maintaining any Indebtedness hereunder. A certificate of
Bank as to the amount of such compensation, prepared in good faith and in
reasonable detail by the Bank and submitted by Bank to the undersigned, shall be
conclusive and binding for all purposes absent manifest error.

This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or absolute,
now existing or later arising, and however evidenced and whether incurred
voluntarily or involuntarily, known or unknown, or originally payable to the
Bank or to a third party and subsequently acquired by Bank including, without
limitation, any late charges; loan fees or charges; overdraft indebtedness;
costs incurred by Bank in establishing, determining, continuing or defending the
validity or priority of any security interest, pledge or other lien or in
pursuing any of its rights or remedies under any loan document (or otherwise) or
in connection with any proceeding involving the Bank as a result of any
financial accommodation to the undersigned (or any of them); and reasonable
costs and expenses of attorneys and paralegals, whether inside or outside
counsel is used, and whether any suit or other action is instituted, and to
court costs if suit or action is instituted, and whether any such fees, costs or
expenses are incurred at the trial court level or on appeal, in bankruptcy, in
administrative proceedings, in probate proceedings or otherwise (collectively
“Indebtedness”) are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any other collateral, rights and properties described in each and
every deed of trust, mortgage, security agreement, pledge, assignment and other
security or collateral agreement which has been, or will at any time(s) later
be, executed by any (or all) of the undersigned to or for the benefit of the
Bank (collectively “Collateral”). Notwithstanding the above, (i) to the extent
that any portion of the Indebtedness is a consumer loan, that portion shall not
be secured by any deed of trust or mortgage on or other security interest in any
of the undersigned’s principal dwelling or in any of the undersigned’s real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering California real property, that deed of trust or mortgage shall
not secure this Note or any other indebtedness of the undersigned (or any of
them), unless expressly provided to the contrary in another place, or (iii) if
the undersigned (or any of them) has (have) given or give(s) the Bank a deed of
trust or mortgage covering real property which, under Texas law, constitutes the
homestead of such person, that deed of trust or mortgage shall not secure this
Note or any other indebtedness of the undersigned (or any of them) unless
expressly provided to the contrary in another place.

Upon the occurrence and at any time during the continuance or existence a
Default, Bank may, at its option and without prior notice to the undersigned (or
any of them), declare any or all of the Indebtedness to be immediately due and
payable (notwithstanding any provisions contained in the evidence of it to the
contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by the Bank to the undersigned (or
any of them), charge interest at the default rate provided in the document
evidencing the relevant Indebtedness and exercise any one or more of the rights
and remedies granted to the Bank by any agreement with the undersigned (or any
of them) or given to it under applicable law.

The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned (or any of them) with the Bank for any and all sums due hereunder
when due; provided, however, that such authorization shall not affect any of the
undersigned’s obligation to pay to the Bank all amounts when due, whether or not
any such account balances that are maintained by the undersigned with the Bank
are insufficient to pay to the Bank any amounts when due, and to the extent that
are insufficient to pay to the Bank all such amounts, the undersigned shall
remain liable for any deficiencies until paid in full.

If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned’s respective heirs, personal representatives, successors and
assigns.

The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices, and agree(s) that no extension or indulgence
to the

 

4



--------------------------------------------------------------------------------

undersigned (or any of them) or release, substitution or nonenforcement of any
security, or release or substitution of any of the undersigned, any guarantor or
any other party, whether with or without notice, shall affect the obligations of
any of the undersigned. The undersigned waive(s) all defenses or right to
discharge available under Section 3-605 of the Michigan Uniform Commercial Code
and waive(s) all other suretyship defenses or right to discharge. The
undersigned agree(s) that the Bank has the right to sell, assign, or grant
participations or any interest in, any or all of the Indebtedness, and that, in
connection with this right, but without limiting its ability to make other
disclosures to the full extent allowable, the Bank may disclose all documents
and information which the Bank now or later has relating to the undersigned or
the Indebtedness. The undersigned agree(s) that the Bank may provide information
relating to this Note or relating to the undersigned to the Bank’s parent,
affiliates, subsidiaries and service providers.

The undersigned agree(s) to reimburse Bank, or any other holder or owner of this
Note, for any and all costs and expenses (including, without limit, court costs,
legal expenses and reasonable attorneys’ fees, whether inside or outside counsel
is used, whether or not suit is instituted, and, if suit is instituted, whether
at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or the Indebtedness or incurred in any other matter or
proceeding relating to this Note or the Indebtedness.

The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word “undersigned” means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF MICHIGAN, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

For the purposes of this Note, the following terms have the following meanings:

“Advance” means a borrowing requested by the undersigned and made by Bank under
this Note, including any refunding of an outstanding Advance as the same type of
Advance or the conversion of any such outstanding Advance to another type of
Advance, and shall include a LIBOR-based Advance and a Prime-based Advance.

“Applicable Interest Rate” means the LIBOR-based Rate plus the Applicable Margin
or the Prime Referenced Rate plus the Applicable Margin, as selected by the
undersigned from time to time or as otherwise determined in accordance with the
terms and conditions of this Note.

“Applicable Margin” means:

 

(a) in respect of the LIBOR–based Rate, three and 15/100 percent (3.15%) per
annum; and

 

(b) in respect of the Prime Referenced Rate, zero percent (0%) per annum.

“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan, and, in respect of notices and determinations relating to LIBOR-based
Advances, the LIBOR-based Rate and the Daily Adjusting LIBOR Rate, also a day on
which dealings in dollar deposits are also carried on in the London interbank
market and on which banks are open for business in London, England.

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the quotient of the following:

 

(a)

for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical) on
such day, or if such day is not a Business Day, on the immediately preceding
Business Day. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service)
on any day, the “Daily Adjusting LIBOR Rate” for such day shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or, in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Bank is offered dollar
deposits at or about 11:00 a.m. (Detroit, Michigan time) (or as soon thereafter
as practical), on such day, or if such day is not a Business Day, on the
immediately

 

5



--------------------------------------------------------------------------------

  preceding Business Day, in the interbank eurodollar market in an amount
comparable to the applicable principal amount of Indebtedness hereunder and for
a period equal to one (1) month;

divided by

 

(b) 1.00 minus the maximum rate (expressed as a decimal) on such day at which
Bank is required to maintain reserves on “Euro-currency Liabilities” as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

“Default” means any Event of Default as defined in the Loan Agreement.

“Interest Period” means, with respect to a LIBOR-based Advance, a period of one
(1) month, two (2) months, or three (3) months, as selected by the undersigned
(and which period is acceptable to Bank in its sole discretion), or as otherwise
determined pursuant to and in accordance with the terms of this Note, commencing
on the day a LIBOR-based Advance is made or the day an Advance is converted to a
LIBOR-based Advance or the day an outstanding LIBOR-based Advance is refunded or
continued as another LIBOR-based Advance for an applicable Interest Period,
provided that any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day, except
that if the next succeeding Business Day falls in another calendar month, the
Interest Period shall end on the next preceding Business Day, and when an
Interest Period begins on a day which has no numerically corresponding day in
the calendar month during which such Interest Period is to end, it shall end on
the last Business Day of such calendar month. In the event that any LIBOR-based
Advance is at any time refunded or continued as another LIBOR-based Advance for
an additional Interest Period, such Interest Period shall commence on the last
day of the preceding Interest Period then ending.

“LIBOR-based Advance” means an Advance which bears interest at the LIBOR-based
Rate plus the Applicable Margin.

“LIBOR-based Rate” means a per annum interest rate which is equal to the
quotient of the following:

 

(a) the LIBOR Rate;

divided by

 

(b) 1.00 minus the maximum rate (expressed as a decimal) during such Interest
Period at which Bank is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Bank is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

provided, however, in no event and at no time shall the LIBOR-based Rate be less
than one percent (1.0%) per annum.

“LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the
undersigned.

“LIBOR Rate” means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of the LIBOR-based Rate, the per annum rate of
interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service as of 11:00
a.m. (Detroit, Michigan time) (or as soon thereafter as practical), two
(2) Business Days prior to the first day of such Interest Period. In the event
that such rate does not appear on Page BBAM of the Bloomberg Financial Markets
Information Service (or otherwise on such Service), the “LIBOR Rate” shall be
determined by reference to such other publicly available service for displaying
eurodollar rates as may be reasonably selected by Bank, or, in the absence of
such other service, the “LIBOR Rate” shall, instead, be determined based upon
the average of the rates at which Bank is offered dollar deposits at or about
11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical), two
(2) Business Days prior to the first day of such Interest Period in the
interbank eurodollar market in an amount comparable to the principal amount of
the respective LIBOR-based Advance which is to bear interest on the basis of
such LIBOR-based Rate and for a period equal to the relevant Interest Period.

 

6



--------------------------------------------------------------------------------

“Loan Agreement” means that certain Second Amended and Restated Credit Agreement
dated April 11, 2007 by and among the undersigned, Manitex International, Inc.
and Bank, as amended, modified or amended and restated from time to time.

“Prime Rate” means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.

“Prime-based Advance” means an Advance which bears interest at the Prime
Referenced Rate plus the Applicable Margin.

“Prime Referenced Rate” means, for any day, a per annum interest rate which is
equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.

“Request for Advance” means a Request for Advance issued by the undersigned
under this Note in the form annexed to this Note as Exhibit “A”.

No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.

THE MAXIMUM INTEREST RATE SHALL NOT EXCEED 25% PER ANNUM OR THE HIGHEST
APPLICABLE USURY CEILING, WHICHEVER IS LESS.

THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

This Note amends and restates and increases that certain Master Revolving Note
dated as of June     , 2009, made in the principal amount of Twenty Million Five
Hundred Thousand Dollars ($20,500,000) by the undersigned payable to Bank, as
amended (the “Prior Note”); provided, however, (i) the execution and delivery by
the undersigned of this Note shall not, in any manner or circumstance, be deemed
to be a payment of, a novation of or to have terminated, extinguished or
discharged any of the undersigned’s indebtedness evidenced by the Prior Note,
all of which indebtedness shall continue under and shall hereinafter be
evidenced and governed by this Note, and (ii) all collateral and guaranties
securing or supporting the Prior Note shall continue to secure and support this
Note.

 

MANITEX, INC. By:  

/s/ David H. Gransee

 

SIGNATURE OF

Its:  

VP &CFO

 

TITLE

 

3000 South Austin Avenue,   Georgetown   Texas   78628 STREET ADDRESS   CITY  
STATE   ZIP

 

7



--------------------------------------------------------------------------------

For Bank Use Only

 

     LOAN OFFICER INITIALS       LOAN GROUP NAME          

OBLIGOR NAME

Manitex, Inc.

LOAN OFFICER ID. NO.   LOAN GROUP NO.   OBLIGOR NO.    NOTE NO.                
  

AMOUNT                

$22,500,000

 

8



--------------------------------------------------------------------------------

EXHIBIT “A”

REQUEST FOR ADVANCE

The undersigned hereby request(s) COMERICA BANK (“Bank”) to make a
                            * Advance to the undersigned on
                                    ,             , in the amount of
                                         
                                                                                
Dollars ($                    ) under the Master Revolving Note dated as of
June 29, 2011, issued by the undersigned to said Bank in the face amount of
Twenty-Two Million Five Hundred Thousand Dollars ($22,500,000) (the “Note”). The
Interest Period for the requested Advance, if applicable, shall be
                                                  (            )** month(s). In
the event that any part of the Advance requested hereby constitutes the
refunding or conversion of an outstanding Advance, the amount to be refunded or
converted is                                          
                            Dollars ($                    ), and the last day of
the Interest Period for the amounts being converted or refunded hereunder, if
applicable, is                      , 201  .

The undersigned represent(s), warrant(s) and certify(ies) that no Default, or
any condition or event which, with the giving of notice or the running of time,
or both, would constitute a Default, has occurred and is continuing under the
Note, and none will exist upon the making of the Advance requested hereunder.
The undersigned further certify(ies) that upon advancing the sum requested
hereunder, the aggregate principal amount outstanding under the Note will not
exceed the face amount thereof. If the amount advanced to the undersigned under
the Note shall at any time exceed the face amount thereof, the undersigned will
immediately pay such excess amount, without any necessity of notice or demand.

The undersigned hereby authorize(s) Bank to disburse the proceeds of the Advance
being requested by this Request for Advance by crediting the account of the
undersigned with Bank separately designated by the undersigned or as the
undersigned may otherwise direct, unless this Request for Advance is being
submitted for a conversion or refunding of all or any part of any outstanding
Advance(s), in which case, such proceeds shall be deemed to be utilized, to the
extent necessary, to refund or convert that portion stated above of the existing
outstandings under such Advance(s).

Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Note.

Dated this      day of                     , 201  .

 

MANITEX, INC. By:  

 

Its:  

 

 

 

* Insert, as applicable, “LIBOR-based” or “Prime Referenced Rate”.

** For a LIBOR-based Advance, insert the applicable Interest Period (i.e., “one
(1)”, “two (2)” or “three (3)” months).